Opinion issued January 23, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-00922-CV
                            ———————————
                       IN RE ALYSSA WALKER, Relator



            Original Proceeding on Petition for Writ of Mandamus


                                     OPINION

      Relator, Alyssa Walker, brings this original mandamus proceeding

complaining of the trial court’s order denying her plea to the jurisdiction in a child

custody dispute.1 The central issue to be decided in this case is whether Texas is

the “home state” of the child for purposes of the Uniform Child Custody


1
      The underlying case is In the Interest of K.H.D., a Child, No. 12-DCV-202504 in
      the 328th District Court of Fort Bend County, Texas, the Honorable Ronald Pope
      presiding.
Jurisdiction and Enforcement Act (“UCCJEA”), and, thus, whether the trial court

properly assumed jurisdiction. Because we find that Texas is not the child’s home

state and the trial court erred in assuming jurisdiction, we conditionally grant

Walker’s petition for writ of mandamus, in part.

                                   Background

      Walker and real party in interest, Jeremiah Dawson, are the parents of

K.H.D.    Walker and Dawson have never been married. K.H.D. was born on

July 12, 2009 in Georgia. For a period of time, both before and after K.H.D.’s

birth, Walker and Dawson lived together. In December 2010, the parties broke up

and Walker moved out of the home she was sharing with Dawson and K.H.D.

K.H.D. appears to have continued living with Dawson. However, the parties

devised a schedule for Walker to see and take care of K.H.D.

      At some point, Dawson decided that he wanted to move to Texas. In March

2012, Dawson traveled to Texas, along with his then-pregnant wife (who is not

K.H.D.’s mother), in order to determine where they should move. According to

Dawson, he, his pregnant wife, and K.H.D. then moved to Texas on May 25,

2012.2 Walker remained in Georgia.




2
      This is disputed by Walker, who contends that K.H.D. did not move to Texas until
      July 25, 2012.

                                          2
      In early June 2012, Dawson and his wife, along with K.H.D., returned to

Georgia, while they awaited the birth of Dawson’s baby.3 Dawson’s child was

born on June 25, 2012. During their time in Georgia, Dawson and his family,

including K.H.D., lived at the residence where they had lived prior to May 25,

2012 and where they still had a lease. During this period, K.H.D. also spent time

with Walker and lived with her for several days.

      The family did not leave Georgia again until July 25, 2012, after the new

baby received his first set of shots. Thus, the record is undisputed that K.H.D. was

in Georgia from June 2012 until July 25, 2012, when Dawson, his wife, their child,

and K.H.D. finally departed for Texas, bringing the family’s belongings with a

moving truck.

      On August 10, 2012, Dawson started his job in Texas.             K.H.D. began

attending school in September. Over Thanksgiving 2012, Walker visited K.H.D. at

Dawson’s home in Texas. It was at this time that Walker took K.H.D. back to

Georgia with her.4

3
      Dawson and his wife testified that they continued seeing his wife’s doctors in
      Georgia, even after May 25, 2012, and continued to go “back and forth” between
      Texas and Georgia. Further, although Dawson testified that he could not
      remember the exact date he returned to Georgia with K.H.D., his discovery
      responses reveal that K.H.D. was only with Dawson in Texas from May 25, 2012
      through May 31, 2012 and June 6, 2012 through June 9, 2012. At the very least,
      Dawson returned to Georgia with K.H.D. prior to his baby’s birth on June 25,
      2012.
4
      Dawson contends that K.H.D. was taken to Florida, not Georgia.

                                         3
      On November 27, 2012, Dawson filed a Petition in Suit Affecting the

Parent-Child Relationship in Fort Bend County, Texas. Walker subsequently filed

a Special Appearance, Plea to the Jurisdiction, Request for Court to Decline

Jurisdiction, and Original Answer. The trial court held a hearing on December 17,

2012 on Walker’s motion, at the conclusion of which, the trial court orally found

that Texas was the home state of K.H.D. and denied Walker’s plea to the

jurisdiction.

      On January 8, 2013, the trial court entered its order finding Texas to be the

home state of K.H.D. and denying Walker’s Motion for Special Appearance, Plea

to the Jurisdiction, and Request for Court to Decline Jurisdiction. That same day,

the trial court entered temporary orders that, inter alia, awarded Dawson

possession of the child. Following the January order, K.H.D. was turned over to

Dawson.

      On January 24, 2013, Walker filed an initial child custody suit in Georgia.

Walker also filed a motion for rehearing and reconsideration of her plea to the

jurisdiction in the Texas child custody case. On May 28, 2013, the trial court

denied Walker’s motion.

      Walker has now filed a petition for writ of mandamus with this Court. In

her petition, Walker argues that Georgia, not Texas, is K.H.D’s home state and,

thus, the trial court is without jurisdiction over this child custody dispute.


                                           4
                                Standard of Review

      Mandamus is an extraordinary remedy available to correct a clear abuse of

discretion when there is no adequate remedy by appeal. In re J.D. Edwards World

Solutions Co., 87 S.W.3d 546, 549 (Tex. 2002). A writ of mandamus is an

appropriate means to require a trial court to comply with the UCCJEA’s

jurisdictional requirements.5 Powell v. Stover, 165 S.W.3d 322, 324 (Tex. 2005).

A trial court abuses its discretion if it failed to analyze or apply the law correctly.

Id. Construction of the UCCJEA’s “home state” provision as codified in the Texas

Family Code and the existence of subject-matter jurisdiction are questions of law

that we review de novo. Id.

                                       Discussion

      Dawson has the burden of alleging facts that establish that the trial court has

jurisdiction under the UCCJEA. See In re Hickman, No. 01-12-00572-CV, 2012
WL 4858070, at *2 (Tex. App.—Houston [1st Dist.] Oct. 11, 2012, orig.

proceeding) (mem. op.) (citing In re Oates, 104 S.W.3d 571, 575 (Tex. App.—El

Paso 2003, orig. proceeding)). A Texas court has jurisdiction to make an initial

child custody determination only if:

      (1) this state is the home state of the child on the date of the
      commencement of the proceeding, or was the home state of the child
5
      In jurisdictional disputes arising from child custody proceedings, the relator need
      not demonstrate the inadequacy of an appellate remedy. In re Oates, 104 S.W.3d
571, 575 (Tex. App.—El Paso 2003, orig. proceeding).

                                           5
      within six months before the commencement of the proceeding and
      the child is absent from this state but a parent or person acting as a
      parent continues to live in this state;

      (2) a court of another state does not have jurisdiction under
      Subdivision (1), or a court of the home state of the child has declined
      to exercise jurisdiction on the ground that this state is the more
      appropriate forum under Section 152.207 or 152.208, and:

            (A) the child and the child’s parents, or the child and at least
            one parent or a person acting as a parent, have a significant
            connection with this state other than mere physical presence;
            and

            (B) substantial evidence is available in this state concerning
            the child’s care, protection, training, and personal relationships;

      (3) all courts having jurisdiction under Subdivision (1) or (2) have
      declined to exercise jurisdiction on the ground that a court of this state
      is the more appropriate forum to determine the custody of the child
      under Section 152.207 or 152.208; or

      (4) no court of any other state would have jurisdiction under the
      criteria specified in Subdivision (1), (2), or (3).

TEX. FAM. CODE ANN. § 152.201(a) (West 2008).              Under this jurisdictional

scheme, a child’s home state has primary jurisdiction over custody proceedings.

See id.; see also Powell, 165 S.W.3d at 325 (“The Texas Family Code accordingly

prioritizes home-state jurisdiction . . . .”). Because this case involves an initial

child-custody determination and home-state jurisdiction has priority, the central

issue before the Court is whether Texas is K.H.D.’s home state.




                                          6
      1.     Texas is not K.H.D.’s “Home State.”

      A child’s home state is “the state in which a child lived with a parent or a

person acting as a parent for at least six consecutive months immediately before

the commencement of a child custody proceeding.”           TEX. FAM. CODE ANN.

§ 152.102(7) (West 2008). The child’s physical location is the central factor to be

considered when determining the home state. See Powell, 165 S.W.3d at 326, 328;

see also In re Brown, 203 S.W.3d 888, 891–92 (Tex. App.—Fort Worth 2006,

orig. proceeding) (“In determining home-state jurisdiction, the Texas Supreme

Court has adopted a ‘physical presence’ test that focuses exclusively on the child’s

physical location for the six month period preceding the filing of a petition

requiring an initial child-custody determination.”).

      K.H.D. was physically present in Georgia from birth in 2009 until May 25,

2012, when Dawson, his wife, and K.H.D. allegedly moved to Texas. Although

K.H.D. left Georgia with her father on May 25, 2012, Dawson and K.H.D. returned

to Georgia in June 2012. K.H.D. remained in Georgia until July 25, 2012, when

Dawson, his wife, their baby, and K.H.D. finally left Georgia, with the remainder

of their belongings, and traveled to Texas. Dawson initiated the Texas child

custody proceeding on November 27, 2012. Based on the foregoing, it is clear that

K.H.D. could not have been physically present in Texas for six consecutive months




                                          7
immediately before the commencement of this child custody dispute on November

27, 2012. See TEX. FAM. CODE ANN. § 152.102(7).

      In fact, Dawson testified that he, his wife, and K.H.D. returned to Georgia in

June before his baby was born. Although Dawson could not remember the exact

day in June that they returned to Georgia, Dawson’s child was born on June 25,

2012. Dawson, his wife, their baby, and K.H.D. did not leave Georgia after the

birth until July 25, 2012. Thus, at the very least, K.H.D. was living in Georgia for

an entire month during the six months prior to the initiation of the present action. 6

Cf. In re Marriage of Marsalis, 338 S.W.3d 131, 136 (Tex. App.—Texarkana

2011, orig. proceeding) (finding Texas was not children’s home state, when, at

most, children were in Texas for five months before date of commencement).

      Additionally, Dawson’s assertions that he and his wife intended to move to

Texas with K.H.D. on May 25, 2012 are irrelevant to the determination of

K.H.D.’s home state, as is Dawson’s own belief that Texas is K.H.D.’s home

state.7 Dawson’s state of mind and intentions are not part of the home-state



6
      Additionally, Dawson’s discovery responses state that K.H.D. was present in
      Texas only from May 25, 2012 to May 31, 2012 and June 6, 2012 to June 9, 2012.
      These responses indicate that K.H.D. spent very minimal time in Texas following
      the purported “move” and clearly was not physically present in Texas for six
      consecutive months before the commencement of this proceeding.
7
      Moreover, even if Dawson started the process of moving in May 2012, this is not
      sufficient to establish Texas as K.H.D’s home state. See In re Marriage of
      Marsalis, 338 S.W.3d 131, 135–36 (Tex. App.—Texarkana 2011, orig.
                                          8
inquiry. See Powell, 165 S.W.3d at 326 (“[T]he Legislature used the word ‘lived’

‘precisely to avoid complicating the determination of a child’s home state with

inquiries into the states of mind of the child or the child’s adult caretakers.’”); In re

Brown, 203 S.W.3d at 892 (“[T]he parents’ ‘subjective intent’ as to the child’s

home state is not relevant . . . .”). Further, whether Dawson established residency

in Texas as of May 25, 2012 is of no moment.8 See Canales v. Riquelme, No. 13-

09-080-CV, 2010 WL 4657951, at *4 (Tex. App.—Corpus Christi Nov. 18, 2010,

orig. proceeding) (mem. op.) (parent’s residency does not matter, “it is the physical

presence of the children that is determinative”). It is the child’s physical location

that is the central factor in the home-state analysis, and K.H.D. was not physically

present in Texas for six consecutive months immediately before this child custody

proceeding began. See TEX. FAM. CODE ANN. § 152.102(7); Powell, 165 S.W.3d at

326, 328. Texas is not K.H.D.’s home state.




      proceeding) (“We observe that neither a ‘start to move’ nor visitations within the
      State” are sufficient for establishing child’s home state).
8
      The fact that Dawson purchased a car and established a bank account in Texas
      does not factor into determining the home state of K.H.D. either. See In re Brown,
      203 S.W.3d 888, 892 (Tex. App.—Fort Worth 2006, orig. proceeding) (“[A]
      ‘totality of the circumstances’ test that would consider where the parties’ vehicles
      are registered, where they vote, and where they pay their taxes is not applied in
      deciding the home state of a child.”).

                                           9
      2.      Georgia was K.D.H.’s Home State within Six Months of the
              Commencement of this Proceeding.

      Like Texas, Georgia law provides that Georgia has jurisdiction to make an

initial child custody determination if Georgia “is the home state of the child on the

date of the commencement of the proceeding, or was the home state of the child

within six months before the commencement of the proceeding and the child is

absent from [Georgia] but a parent or person acting as a parent continues to live in

[Georgia].”    GA. CODE ANN. § 19-9-61 (2010); see TEX. FAM. CODE ANN.

§ 152.201(a)(1). Georgia was not the home state of K.H.D. on the date of the

commencement of the child custody proceeding because K.H.D. had been living in

Texas since July 25, 2012. See GA. CODE ANN. § 19-9-41(7) (2010) (“‘Home

state’ means the state in which a child lived with a parent or a person acting as a

parent for at least six consecutive months immediately before the commencement

of a child custody proceeding.”); TEX. FAM. CODE ANN. § 152.102(7) (same).

Thus, the question is whether Georgia was the home state of K.H.D. within six

months before the commencement of the proceeding.

      K.H.D. was born on July 12, 2009 in Georgia and lived there the majority of

her life. On May 25, 2012, Dawson purportedly “moved” to Texas with K.H.D.;

however, within a very short time Dawson and K.H.D. returned to Georgia where

they lived at the same residence as they had prior to May 25, 2012. Dawson, with

K.H.D., finally left Georgia for Texas on July 25, 2012. Dawson instituted this

                                         10
proceeding on November 27, 2012. Because K.H.D. did not move from Georgia

until July 25, 2012, and July 25, 2012 is within six months of November 27, 2012,

Georgia was K.H.D.’s home state within six months of the initiation of this child

custody proceeding. See In re K.Y., 273 S.W.3d 703, 707 (Tex. App.—Houston

[14th Dist.] 2008, no pet.) (“[A]s of April 2006, the children had lived in Texas for

at least six continuous months, and because April is within six months before the

commencement of this proceeding in September 2006, Texas was the children’s

home state, and the trial court had subject matter jurisdiction.”); In re Burk, 252
S.W.3d 736, 741 (Tex. App.—Houston [14th Dist.] 2008, orig. proceeding)

(because Texas was child’s home state until July 27 and July 27 is within six

months preceding commencement of proceeding, Texas had home state

jurisdiction); In re Estes, 153 S.W.3d 591, 598 (Tex. App.—Amarillo 2004, orig.

proceeding) (determining whether there was any date during six months preceding

date of commencement when children lived in Texas for at least six consecutive

months), overruled in part on other grounds by Powell, 165 S.W.3d at 327–28.

      Furthermore, although K.H.D. was absent from Georgia from May 25, 2012

until June 2012, this does not affect Georgia’s home state jurisdiction.         “A

temporary absence from the state continues to count as though the child lived

within the state for purposes of determining the home state.” See In re Marriage of

Roman & Gonzalez, No. 10-06-00023-CV, 2007 WL 1378493, at *4 (Tex. App.—


                                         11
Waco May 9, 2007, orig. proceeding) (mem. op.); see also In re K.Y., 273 S.W.3d

at 707 (out of state visits do not create gaps in six month home state jurisdiction

time frame); In re E.A.F., No. 11-05-00288-CV, 2008 WL 1893208, at *2 (Tex.

App.—Eastland Apr. 24, 2008, no pet.) (mem. op.) (brief absence from state does

not alter fact that Texas was child’s home state within six months prior to filing of

suit).    Thus, for purposes of determining home-state status, K.H.D. lived in

Georgia from birth until July 25, 2012, when she moved with Dawson to Texas.

Because July 25, 2012 is within six months of November 27, 2012, Georgia has

home state jurisdiction.9

         3.    Georgia Did Not Decline Jurisdiction.

         Because Georgia has home state jurisdiction, a Texas court can assert

jurisdiction only if “a court of the home state of the child has declined to exercise

jurisdiction on the ground that [Texas] is the more appropriate forum under Section

152.207 or 152.208,” and the child and at least one of the child’s parents has a

significant connection to this state and substantial evidence is available in Texas

9
         Furthermore, Walker continued to live in Georgia as required under the UCCJEA.
         See GA. CODE ANN. § 19-9-61 (2010); see also TEX. FAM. CODE ANN.
         § 152.201(a)(1) (West 2008) (providing basis for establishing home state
         jurisdiction in Texas). The UCCJEA also states that the child must be “absent”
         from the state in which the parent continues to reside. K.H.D. was absent from
         Georgia from July 25, 2012 until Thanksgiving 2012. This proceeding was
         commenced on November 27, 2012, a few days after Thanksgiving. We hold that
         the absence of K.H.D. from Georgia from July 25, 2012 until Thanksgiving 2012
         is sufficient to meet the requirements of the UCCJEA. See GA. CODE ANN. § 19-
         9-61; TEX. FAM. CODE ANN. § 152.201(a)(1).

                                           12
concerning the child’s care, protection, training, and personal relationships. See

TEX. FAM. CODE ANN. § 152.201(a)(2). In his response to Walker’s petition for

writ of mandamus, Dawson argues that Georgia has declined jurisdiction.10 The

record, however, does not support Dawson’s contention.

      In support of his assertion that Texas has jurisdiction, Dawson appears to

rely on a March 13, 2013 order dismissing the Georgia child custody suit, which

had been filed by Walker on January 24, 2013 in Georgia state court. Specifically,

the March 13, 2013 order states:

      An order issued by the District Court, 328th Judicial District, Fort
      Bend County, Texas on January 8, 2013, found that pursuant to the
      UCCJEA, that said Court has jurisdiction of the case and the parties
      and that the home state of the child, [K.H.D.] is Texas. The current
      case was filed on January 24, 2013 well after the Texas Court had
      issued its order determining that it has jurisdiction and that the home
      state of the child to be Texas. IT IS THEREFORE ORDERED that
      the above case be dismissed.

This order is not sufficient to grant Texas jurisdiction.

      First, “the operative date for determining whether Texas has jurisdiction is

the date the suit was filed in Texas.” See In re McCoy, 52 S.W.3d 297, 304 (Tex.

App.—Corpus Christi 2001, orig. proceeding) (emphasis omitted); see also In re

Alanis, 350 S.W.3d 322, 325 (Tex. App.—San Antonio 2011, orig. proceeding)

10
      Notably, at the plea to the jurisdiction hearing, Dawson presented no evidence that
      Georgia had declined jurisdiction. See In re Hickman, No. 01-12-00572-CV, 2012
WL 4858070, at *2 (Tex. App.—Houston [1st Dist.] Oct. 11, 2012, orig.
      proceeding) (mem. op.) (petitioner has burden of alleging facts that establish that
      trial court has jurisdiction under UCCJEA).
                                          13
(court determines jurisdiction based upon circumstances as they existed on date

suit was filed). Thus, we must look at whether the Georgia court had declined to

exercise jurisdiction on November 27, 2012, the date this child custody proceeding

was commenced in Texas.          See In re McCoy, 52 S.W.3d at 304 (analyzing

jurisdiction under section 152.201(a)(2) as of date suit was filed in Texas). Here,

there is no evidence showing that Georgia had declined jurisdiction on or before

November 27, 2012 on the ground that Texas was the more appropriate forum. In

fact, in would have been impossible for Georgia to have declined jurisdiction at the

time this proceeding was filed on November 27, 2012 given that no child custody

suit was pending in Georgia at that time. 11 Cf. Parker v. Dennis, No. 14-12-00085-

CV, 2013 WL 5346417, at *2 (Tex. App.—Houston [14th Dist.] Aug. 27, 2013, no

pet.) (mem. op.) (holding Texas trial court had no jurisdiction when there was no

case on file in home state in which court could have declined jurisdiction in favor

of Texas).

      Second, the March 13, 2013 order does not meet the requirements of Texas

Family Code section 152.201(a)(2), which are necessary to confer jurisdiction to

Texas. Section 152.201(a)(2) states that Texas has jurisdiction only if: “a court of

the home state of the child has declined to exercise jurisdiction on the ground that

[Texas] is the more appropriate forum under Section 152.207 or 152.208.” TEX.

11
      Walker did not file her child custody suit in Georgia until January 24, 2013.

                                           14
FAM. CODE ANN. § 152.201(a)(2). Here, the March 13, 2013 order did not decline

jurisdiction because Texas was the more appropriate forum. See id. The Georgia

court did not find that Georgia was an inconvenient forum or that Walker has

engaged in unjustifiable conduct, the grounds on which Georgia had to find that

Texas was the more appropriate forum. See id. §§ 152.207, 152.208 (West 2008).

Instead, the Georgia court dismissed Walker’s case because the trial court in Texas

had erroneously found it had jurisdiction and was K.D.H.’s home state. An order

declining jurisdiction based on another state’s erroneous assertion of jurisdiction

does not satisfy the requirements set out in section 152.201(a)(2), which are

necessary for Texas to acquire jurisdiction. See id. § 152.201(a)(2). Because

Georgia did not decline to exercise jurisdiction on the ground that Texas is the

more appropriate forum under Family Code section 152.207 or 152.208, the Texas

trial court is without jurisdiction. See id.

      In his response to Walker’s petition for writ of mandamus, Dawson also

appears to rely on Family Code section 152.201(a)(4) as a basis for the trial court’s

jurisdiction.   However, Texas does not acquire jurisdiction under section

152.201(a)(4), unless “no court of any other state would have jurisdiction under the

criteria specified in Subdivision (1), (2), or (3).” Id. § 152.201(a)(4). As discussed

previously, Georgia has jurisdiction under subdivision (1) because Georgia was

K.H.D’s home state within six months before the commencement of the child


                                           15
custody proceeding; thus, Dawson cannot rely on section 152.201(a)(4) as a basis

for jurisdiction. See id. § 152.201(a)(1).

      Georgia has not declined jurisdiction in this case; thus, Texas is without

jurisdiction as the more appropriate forum or as the only state in which a suit for

determination of child custody could be filed. Georgia was an appropriate forum

when Walker’s suit was filed on January 24, 2013 and Texas was not.

      4.     Attorney’s Fees, Costs, and Expenses.

      In a separate issue, Walker asks this Court to award her expenses and

attorney’s fees pursuant to Family Code section 152.312, or in the alternative, to

remand this case to the trial court for such an award. We decline to do either.

Walker has failed to establish her entitlement to the relief requested or the

applicability of section 152.312 to the present case. See id. § 152.312(a) (West

2008) (awarding necessary and reasonable expenses to prevailing party in

enforcement proceeding); see also In re Kamstra, No. 12-09-00017-CV, 2010 WL
708857, at *9 (Tex. App.—Tyler Mar. 2, 2010, orig. proceeding) (mem. op.)

(denying relator’s request for attorney’s fees). We deny Walker’s petition to the

extent it requests an award of attorney’s fees, costs, and expenses.12


12
      In her petition, Walker also raises three additional issues. We find that Walker’s
      second issue, “whether Dawson had authority to file this custody suit in Texas,” is
      subsumed into the jurisdictional question addressed by this Court above. Walker’s
      third issue relates to temporary relief requested, which has previously been
      addressed by this Court in separate orders. Finally, in her fourth issue, Walker
                                             16
                                     Conclusion

      We conclude that the trial court erred in asserting jurisdiction over this child

custody proceeding and in denying Walker’s plea to the jurisdiction. Accordingly,

we conditionally grant relator’s petition for writ of mandamus and direct the trial

court to (1) dismiss the action filed by Dawson seeking an initial child custody

determination and (2) vacate all orders entered in this matter. We deny relator’s

petition for writ of mandamus as to Walker’s request for an order awarding her

attorney’s fees, costs, and expenses. We are confident the trial court will comply,

and our writ will issue only if the trial court does not. We lift the stay entered on

November 12, 2013.

                                               Evelyn V. Keyes
                                               Justice

Panel consists of Justices Keyes, Bland, and Brown.




      complains, in the alternative, to the jurisdictional issue, that the trial court
      improperly granted her counsel’s motion to withdraw. Because Walker’s first
      issue regarding jurisdiction is dispositive, we do not reach this final issue. See
      TEX. R. APP. P. 47.1.
                                          17